Order entered February 2, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01199-CR

                          PETER PHUC HONG TRAN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-81478-2012

                                          ORDER
       We GRANT appellant’s January 30, 2015 motion to withdraw and substitute counsel.

We DIRECT the Clerk of the Court to remove Lori Ordiway as counsel for appellant and

substitute Christopher M. Knox and Brett E. Ordiway in her place.


                                                     /s/   DOUGLAS S. LANG
                                                           PRESIDING JUSTICE